Supreme Court of Florida
                                   ____________

                                   No. SC17-959
                                   ____________

                               FRANK A. WALLS,
                                  Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                 [January 22, 2018]



PER CURIAM.

      We have for review Frank A. Walls’ appeal of the circuit court’s order

denying Walls’ motion filed pursuant to Florida Rule of Criminal Procedure 3.851.

This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Walls’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Walls’ appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Walls responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Walls’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Walls is not entitled to relief. Walls

was sentenced to death following a jury’s unanimous recommendation for death.

Walls v. State, 641 So. 2d 381, 386 (Fla. 1994). Walls’ sentence of death became

final in 1995. Walls v. Florida, 513 U.S. 1130 (1995). Thus, Hurst does not apply

retroactively to Walls’ sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Walls’ motion.

      The Court having carefully considered all arguments raised by Walls, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.
    I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Okaloosa County,
     William Francis Stone, Judge - Case No. 461987CF000856XXXAXX


                                        -2-
James Viggiano, Jr., Capital Collateral Regional Counsel, Maria E. DeLiberato,
Julissa Fontán, and Chelsea Ray Shirley, Assistant Capital Collateral Regional
Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                      -3-